DETAILED ACTION
This Office Action is responsive to application number 17/503,432 TOILET SEAT LIFTING AND LOWERING APPARATUS, filed on 10/18/2021. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills (US Pub 2004/0172744).
Regarding claim 1 Mills shows a toilet seat lifting and lowering apparatus (Fig. 1) comprising: a base component (2); a foot lever (at 7) pivotally attached to the base (4) component; a lifting lever (10,14) pivotally attached to (8) and extending upwardly from one end of the foot lever (Fig. 1); and a toilet seat attachment component (at 102) pivotally attached to and extending perpendicularly from a distal end of the lifting lever (Fig. 4).
Regarding claim 2 Mills shows the toilet seat lifting and lowering apparatus of claim 1, wherein the base component is mechanically attachable to a floor (adhesive 24).
Regarding claim 3 Mills shows the toilet seat lifting and lowering apparatus of claim 1, wherein the base component comprises a receiving slot (receiving slot is shown in Fig. 3; foot lever 7 is disposed in the slot) and the foot lever comprises a receiving slot engaging member (shown at 4) that engages the receiving slot to form a hinge joint.
Regarding claim 4 Mills shows the toilet seat lifting and lowering apparatus of claim 1, wherein the foot lever comprises a foot pedal (6) and an arm (7) extending out of the foot pedal terminating in a bracket (at 8; seen in Fig.4; pivot at 10 shows attachment on both sides of 10).
Regarding claim 5 Mills shows the toilet seat lifting and lowering apparatus of claim 4, wherein the lifting lever comprises a pivot connector (Fig. 4; where 10 and 7 meet) on a proximal end of the lifting lever for engaging the bracket of the arm of the foot lever.
Regarding claim 6 Mills shows the toilet seat lifting and lowering apparatus of claim 1, wherein the lifting lever comprises a pivot connector (at 28) on a distal end of the lifting lever for engaging the toilet seat attachment component.
Regarding claim 10 Mills shows a toilet seat lifting and lowering apparatus comprising: a base component (2); a foot lever (at 7) comprising a foot pedal (6) and an arm (7) extending out of the foot pedal terminating in a bracket (at 8; seen in Fig.4; pivot at 10 shows attachment on both sides of 10), the foot lever pivotally attached to the base component (4); a lifting lever (10,14) comprising a primary member (10) pivotally attached to and extending upwardly from one end of the foot lever (Fig. 1), and an extension member (14) extendable from the primary member (at 12); and a toilet seat attachment component (at 102) pivotally attached to and extending perpendicularly from a distal end of the extension member of the lifting lever (Fig. 4).
Regarding claim 11 Mills shows the toilet seat lifting and lowering apparatus of claim 10, wherein the lifting lever is adjustable in length (at 12).
Regarding claim 12 Mills shows the toilet seat lifting and lowering apparatus of claim 11, wherein depressing the foot pedal pushes the lifting lever upward to raise an attached toilet seat (Fig. 4).
Regarding claim 13 Mills shows the toilet seat lifting and lowering apparatus of claim 12, wherein releasing the foot pedal lowers the lifting lever to lower the attached toilet seat (Fig. 3).
Regarding claim 14 Mills shows the toilet seat lifting and lowering apparatus of claim 1 1, wherein the primary member comprises a pivot connector (where 10 and 7 meet) on a proximal end for pivotally engaging the bracket of the arm of the foot lever (Fig. 4).
Regarding claim 15 Mills shows the toilet seat lifting and lowering apparatus of claim 11, wherein the extension member comprises a pivot connector (connects at 28 with pin 28) on a distal end of the extension member for engaging the toilet seat attachment component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mills (US Pub 2004/0172744) in view of MacAllister (US 6,151,723).
Regarding claims 7 and 16 Mills shows the toilet seat lifting and lowering apparatus, wherein the toilet seat attachment component comprises what appears to be a lifting lever connector (where 102 connects to 28) and a toilet seat bracket (102) attachable to the lifting lever connector.  However, Mills fails to explicitly shows the toilet seat attachment component the toilet seat attachment component comprises what appears to be a lifting lever connector and a toilet seat bracket attachable to the lifting lever connector.  However, MacAllister explicitly shows the toilet seat attachment component (400) comprises a lifting lever connector (at 430) and a toilet seat bracket (at 400) attachable to the lifting lever connector (430).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mills to include a lifting lever connector and a toilet seat bracket for the purpose of providing a strong pivoting joint and connection to the toilet seat as shown by MacAllister. 
Claim(s) 8, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (US Pub 2004/0172744) in view of MacAllister (US 6,151,723) in view of Holmes (US 6,470,503).
Regarding claims 8 and 17 Mills shows the toilet seat lifting and lowering apparatus, wherein the lifting lever connector comprises a bracket (430) and fails to show an arm extending from the bracket.  However, Holmes shows an arm (60) extending from the bracket (62, 58).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mills to include and arm extending from the bracket for the purpose of a secure connection to the toilet seat as shown by Holmes. 
Regarding claims 9 and 18 Mills shows the toilet seat lifting and lowering apparatus, but fails to show wherein the toilet seat bracket is configured to encapsulate an adjacent portion of a toilet seat.  However, Holmes shows an arm (60) extending from the bracket (62, 58) configured for encapsulating an adjacent portion a toilet seat.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mills to include and arm extending from the bracket for the purpose of a secure connection to the toilet seat by encapsulating the seat as shown by Holmes.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mills (US Pub 2004/0172744) in view of Munford et al. (US 5,103,506).
Regarding claim 19 Mills shows a toilet seat lifting and lowering apparatus comprising: a base (2) component mountable to a floor (26), the base component having a receiving slot (receiving slot is shown in Fig. 3; foot lever 7 is disposed in the slot) and the foot lever (at 7) having a receiving slot engaging member (shown at 4) for pivotally engaging the receiving slot of the base component; a lifting lever (10, 14) comprising a primary member (10) pivotally attached to and extending upwardly from one end of the foot lever, and an extension member (14) extending from the primary member (Fig. 1); and a toilet seat attachment component (at 102) pivotally attached to (at 28) and extending perpendicularly from a distal end of the extension member of the lifting lever (Fig. 4), but Mills fails to show wherein the extension member of the lifting lever is a spring piston.  However, in a similar toilet seat raising device Munford shows a spring piston (32) for the lifting lever (Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mills to include a spring piston for the purpose of keeping the seat from slamming upon closing as shown by Munford (abstract).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mills (US Pub 2004/0172744) in view of Munford et al. (US 5,103,506) in view of Holmes (US 6,470,503).
Regarding claim 20 Mills shows the toilet seat lifting and lowering apparatus of claim 19, wherein the toilet seat attachment component comprises a lifting lever connector and fails to show a toilet seat bracket configured to encapsulate an adjacent portion of a toilet seat attachable to the lifting lever connector.  However, Holmes shows an arm (60) extending from the bracket (62, 58) configured for encapsulating an adjacent portion a toilet seat.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mills to include and arm extending from the bracket for the purpose of a secure connection to the toilet seat by encapsulating the seat as shown by Holmes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leutschaft et al. (US Pub. 2008/0307572) shows a similar foot operated toilet seat lifting device; Mixon (US Pub. 2009/0100581) shows the general state of the art of a similar device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        8/4/2022